DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
Regarding Applicant’s argument (REMARKS pages 6-7) about synchronization network for claims 9 and 16, Examiner maintains previous rejections because: 1) each HF component can correspond to one radar IC and multiple radar ICs are synchronized via timing signals, as cited Jansen col.10 lines 25-27. 2) system synchronization is performed, which is disclosed in Jansen col.10 lines 66-67. 3) for the argument on page 7 the first paragraph is for the case that “none of the ICs 400 provides internally generated local oscillator, clock and timing signal", as indicated at beginning of the paragraph. 4) for the argument on page 7 the second paragraph, that is the initial setup when system starts working. 

Regarding Applicant’s argument (REMARKS pages 8-9) about amendment for claims 9 and 16, applicant added new claim limitations. Examiner notices that: 1) “the switching pattern” is indefinite and will be rejected under 35 USC 112(b); 2) “predetermined pattern of geometrical positioning" is not very clear because any regular scanning pattern in a radar is “predefined”, “geometric”, and “positioning”. Current prior art (Jansen) appears to teach the features, e.g. col.4 line 19 (master IC, predetermined), col.3 lines 54-57 (configurable IC, one circumstance, slave IC, master IC, another circumstance). Examiner found prior art DeLaquil et al. (U.S. Patent No. 2011/0122026), which also teaches beamforming pattern. However, the Examiner needs further consideration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648